SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2000 Commission File Number 33-82034 INDIANTOWN COGENERATION, L.P. (Exact name of co-registrant as specified in its charter) Delaware 52-1722490 (State or other jurisdiction of (IRS Employer Indentification Number) incorporation or organization) INDIANTOWN COGENERATION FUNDING CORPORATION (Exact name of co-registrant as specified in its charter) Delaware 51-1889595 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) 7500 Old Georgetown Road, 13th Floor Bethesda, Maryland 20814-6161 (Registrants' address of principal executive offices) (301)-280-6800 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indiantown Cogeneration, L.P. Indiantown Cogeneration Funding Corporation PART I FINANCIAL INFORMATION Page No. Item 1 Financial Statements: Consolidated Balance Sheets as of September 30, 2000 (Unaudited) and December 31, 19991 Consolidated Statements of Operations for the Nine Months Ended September 30, 2000 (Unaudited) and September 30, 1999 (Unaudited)3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2000 (Unaudited) and September 30, 1999 (Unaudited)4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations11 PART II OTHER INFORMATION Item 1 Legal Proceedings15 Item 5 Other Information17 Item 6 Exhibits and Reports on Form 8K19 Signatures20 PART I FINANCIAL INFORMATION Indiantown Cogeneration, L.P. Consolidated Balance Sheets As of September 30, 2000 and December 31, 1999 September 30, December 31, ASSETS 2000 1999 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ 977,391 $ 2,416,997 Accounts receivable-trade 14,331,046 13,471,985 Inventories 1,172,034 1,146,017 Prepaids 864,604 807,372 Deposits 44,450 44,450 Investments held by Trustee, including restricted funds of $19,211,173 and $2,752,669, respectively 26,293,173 3,283,909 Total current assets 43,682,698 21,170,730 INVESTMENTS HELD BY TRUSTEE, restricted funds 14,577,666 14,501,877 DEPOSITS 156,413 80,000 PROPERTY, PLANT & EQUIPMENT: Land 8,582,363 8,582,363 Electric and steam generating facilities 700,143,380 698,401,089 Less accumulated depreciation (76,744,786) (65,534,397) Net property, plant & equipment 631,980,957 641,449,055 FUEL RESERVE 2,617,094 1,318,099 DEFERRED FINANCING COSTS, net of accumulated amortization of $44,473,073 and $43,854,648, respectively 15,713,843 16,332,268 Total assets $ 708,728,671 $ 694,852,029 The accompanying notes are an integral part of these consolidated balance sheets. 1 Indiantown Cogeneration, L. P. Consolidated Balance Sheets As of September 30, 2000 and December 31, 1999 September 30, December 31, LIABILITIES AND PARTNERS' CAPITAL 2000 1999 (Unaudited) CURRENT LIABILITIES: Accrued payables/liabilities $ 12,371,993 $ 7,584,226 Accrued interest 15,863,028 2,267,017 Current portion - First Mortgage Bonds 11,337,016 11,533,135 Current portion lease payable - railcars 325,697 308,534 Total current liabilities 39,897,734 21,692,912 LONG TERM DEBT: First Mortgage Bonds 449,138,417 454,708,865 Tax Exempt Facility Revenue Bonds 125,010,000 125,010,000 Lease payable - railcars 4,028,703 4,275,166 Total long term debt 578,177,120 583,994,031 Reserve-Major Maintenance - 920,536 Total liabilities 618,074,854 606,607,479 PARTNERS' CAPITAL: Toyan Enterprises 27,241,473 26,517,489 Palm Power Corporation 9,065,380 8,824,455 Indiantown Project Investment Partnership 18,085,437 17,604,787 Thaleia 36,261,527 35,297,819 Total partners' capital 90,653,817 88,244,550 Total liabilities and partners' capital $ 708,728,671 $ 694,852,029 Capital $ 721,268,887 $ 708,139,691 The accompanying notes are an integral part of these consolidated balance sheets. 2 Indiantown Cogeneration, L.P. Consolidated Statements of Operations For the Nine Months Ended September 30, 2000 and September 30, 1999 Nine Months Ended Nine Months Ended September 30, 2000 September 30, 1999 (Unaudited) (Unaudited) Operating Revenues: Electric capacity and capacity bonus revenue $92,934,747 $92,722,266 Electric energy revenue 40,999,423 28,992,289 Steam revenue 78,669 93,420 Total operating revenues 134,012,839 121,807,975 Cost of Sales: Fuel and ash 42,291,534 29,428,041 Operating and maintenance 13,801,455 13,674,954 Depreciation 11,366,169 11,458,853 Total cost of sales 67,459,158 54,561,848 Gross Profit 66,553,681 67,246,127 Other Operating Expenses: General and administrative 3,719,234 3,185,472 Insurance and taxes 4,820,204 4,871,790 Total other operating expenses 8,539,438 8,057,262 Operating Income 58,014,243 59,188,865 Non-Operating Income (Expenses): Interest expense (42,807,244) (43,158,654) Interest/Other income (expense) 1,581,732 1,389,179 Net non-operating expense (41,225,512) (41,769,475) Income before cumulative effect of change in accounting principle 16,788,731 17,419,390 Cumulative effect of change in accounting principle 920,536 - Net Income $17,709,267 $17,419,390 The accompanying notes are an integral part of these consolidated statements. 3 Indiantown Cogeneration, L.P. Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2000 and 1999 Nine Months Nine Months Ended Ended September 30, September 30, 2000 1999 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 17,709,267 $ 17,419,390 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 11,984,594 12,068,885 Loss on disposal of equipment 1,032 - Increase in accounts receivable (859,061) (2,367,946) (Increase)decrease inventories and fuel reserves (1,325,012) 3,080,027 Increase in deposits and prepaids (133,645) (190,628) Increase in accounts payable, accrued liabilities and accrued interest 18,383,778 7,384,553 (Decrease) increase in major maintenance reserve (920,536) 306,585 Decrease in lease payable (229,300) (213,332) Net cash provided by operating activities 44,611,117 47,487,534 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant & equipment (1,899,103) (1,385,831) Increase in investment held by trustee (23,085,053) (25,013,144) Net cash used in investing activities (24,984,156) (26,398,975) CASH FLOWS FROM FINANCING ACTIVITIES: Payment of bonds (5,766,567) (4,998,000) Capital distributions (15,300,000) (16,770,000) Increase in working capital loan - - Net cash used in financing activities (21,066,567) (21,768,000) CHANGE IN CASH AND CASH EQUIVALENTS (1,439,606) (679,441) CASH and CASH EQUIVALENTS, beginning of year 2,416,997 2,419,089 CASH and CASH EQUIVALENTS, end of period $ 977,391 $ 1,739,648 The accompanying notes are an integral part of these consolidated statements. 4 Indiantown Cogeneration, L.P. Notes to Consolidated Financial Statements As of September 30, 2000 (Unaudited) 1.
